Citation Nr: 0638233	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-32 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence had been received to 
reopen a claim for service connection for a right eye 
disability, to include kerato conjunctivitis, claimed as 
tear duct damage.

2.	Entitlement to an initial compensable evaluation for 
service-connected microvesicular steatotic chronic 
hepatitis with plasma cell inflation, currently 
evaluated as zero percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965, and from May 1966 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which implicitly reopened the claim for service connection 
for a right eye disability and granted service connection for 
microvesicular steatotic chronic hepatitis with plasma cell 
inflation, rating it at zero percent. The RO issued a notice 
of the decision in April 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in May 2004.  Subsequently, in 
August 2004, the RO provided a Statement of the Case (SOC), 
and the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in August 2006 where the veteran presented as 
a witness.

While the RO reopened the veteran's claim for service 
connection for a right eye disability, and denied entitlement 
on the merits, the Board must make its own determination as 
to whether new and material evidence has been received to 
reopen the claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the RO's finding.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

With respect to the merits of the right eye disability claim, 
this portion of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The RO denied service connection for a right eye 
disability, in an April 1990 decision; the veteran did not 
appeal that decision.  

3.	The evidence submitted since the April 1990 decision 
includes a letter from the veteran's private physician 
discussing his right eye abnormalities; this evidence is 
new and raises a reasonable possibility of substantiating 
the claim.

4.	The veteran's service-connected microvesicular steatotic 
chronic hepatitis with plasma cell inflation is manifested 
by symptoms of fatigue and nausea, but not by vomiting, 
loss of appetite, arthralgia, anorexia or right upper 
quadrant pain having a total duration of at least one week 
during the previous 12 months or severe symptoms requiring 
bed rest and treatment by a physician.

5.	The veteran is currently service-connected for hiatal 
hernia with reflux esophagitis and history of irritable 
colon syndrome, evaluated at 10 percent under 38 C.F.R. § 
4.114, Diagnostic Code 7346.



CONCLUSIONS OF LAW

1.	The April 1990 RO decision that denied the veteran's claim 
for service connection for a right eye disability, to 
include kerato conjunctivitis, claimed as tear duct 
damage, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.	Because the evidence presented since the April 1990 RO 
decision is new and material, the claim for service 
connection for a right eye disability, to include kerato 
conjunctivitis, claimed as tear duct damage, is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 3.156(a) (2006).

3.	An initial compensable rating for service-connected 
microvesicular steatotic chronic hepatitis with plasma 
cell inflation is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7345 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In another recent decision, the Court held that, in the 
context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the veteran's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the veteran of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claims.  Id., at 9.      

The July 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the new and material evidence 
standard and about the type of evidence needed to support his 
underlying service connection claim, namely, proof of: (a) an 
injury in military service or disease that began in or was 
made worse during military service, or an event in service 
causing injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although this 
letter failed to advise the veteran to provide all pertinent 
information or evidence in his possession, the veteran, in 
his subsequent August 2004 substantive appeal, indicated that 
he in fact had provided all supportive evidence he had at 
that time.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The Board 
also determines that the July 2003 letter satisfied the Kent 
requirements by apprising the veteran of both the new and 
material evidence standard as well as the information 
required to substantiate his entitlement to the underlying 
compensation benefits.  Kent, 20 Vet. App. at 9.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims, but he was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
July 2003 correspondence.  A July 2006 VA letter, however, 
cured this defect by providing notice of these elements.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2004 RO decision that is the subject of this appeal in its 
July 2003 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a January 2004 VA examination, which was thorough in 
nature and adequate for the purposes of deciding these 
claims.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his March 2003 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
The RO denied service connection for viral kerato 
conjunctivitis, right eye, by an April 1990 decision.  In May 
1990, it issued a notice of this decision, which also 
apprised him of his appellate rights.  The veteran did not 
file an NOD to this decision.  

The April 1990 RO decision qualifies as a "final" decision 
within the meaning of 38 U.S.C.A. § 7105(c) because the 
veteran did not file a timely NOD in response to that 
decision.  The Board, therefore, lacks jurisdiction to 
entertain the veteran's March 2003 claim for service 
connection relating to a claimed right eye disability, 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), he supplies new and material evidence with respect 
to the claim that had previously and finally been disallowed 
in April 1990.  

In the instant case, the post-April 1990 record reveals that 
the veteran has provided new and material evidence with 
respect to the alleged right eye disability.  Specifically, a 
July 2003 letter from the veteran's private physician, Dr. 
E.N., indicates that the veteran had visual testing that 
month and notes a history of intermittent visual disturbance 
in the right eye.  This letter qualifies as "new" evidence 
because it did not exist before the issuance of the April 
1990 final decision, and it is not cumulative of other 
evidence in the record.  This evidence is "material" 
because it relates to an unestablished fact necessary to 
substantiate the veteran's claim, namely, the existence of a 
right eye disability, and it further raises a reasonable 
possibility of substantiating the veteran's service 
connection claim.  Accordingly, the veteran's right eye 
disability claim that was the subject of the April 1990 RO 
final decision is reopened.  

Because the Board has reopened the 1990 claim, it must now 
make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
discussed below in the REMAND portion of this Decision, the 
Board determines that additional development of this claim 
must occur in order for the Board to make a determination on 
the merits of this appeal.


IV. Initial Compensable Rating for Service-Connected 
Microvesicular Steatotic Chronic Hepatitis with Plasma Cell 
Inflation

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for hepatitis, excluding 
hepatitis C, 38 C.F.R. § 4.114, Diagnostic Code 7345 sets 
forth the relevant rating criteria.  Specifically, a veteran 
will receive a noncompensable rating if he is nonsymptomatic, 
and a 10 percent evaluation if he has intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes, defined 
in Note (2) as a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician, 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  The next higher rating of 
20 percent will be awarded with evidence of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A veteran will generate a 40 percent evaluation with 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period, and he will garner a 60 
percent rating for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12- 
month period, but not occurring constantly.  A maximum 100 
percent rating will be granted if the veteran exhibits near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).

In addition, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

In the instant case, the veteran has challenged the initial 
disability rating for service-connected microvesicular 
steatotic chronic hepatitis with plasma cell inflation, as 
opposed to having filed a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The veteran thus seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Additionally, "[w]hen after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the [veteran]."  38 
C.F.R. § 4.3.  "Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.

b. Analysis
In an October 2002 correspondence, the veteran conveyed that 
he has had extreme fatigue ever since he contracted hepatitis 
and that he feels tired continuously.  He also conveyed that 
he has stomach problems with cramps and diarrhea.  

A January 2003 private medical report by Dr. G. indicates 
that the veteran underwent a liver biopsy, which revealed 
chronic hepatitis, moderately active (grade 3) with increased 
septal fibrosis with architectural distortion (stage 3).  
This test also disclosed macrovesicular steatosis.  The 
differential diagnosis included viral hepatitis, and 
autoimmune hepatitis due to focal increase in plasma cells.  

The veteran submitted to a VA examination in January 2004, 
where the physician, Dr. F.S., reviewed the claims file.  The 
veteran conveyed that during his active service in 1972, he 
was feeling poorly and that he experienced nausea, vomiting 
and abdominal pain, for which he was admitted to the 
hospital.  At present, the veteran indicated that he had 
occasional mild nausea, but no vomiting.  He further conveyed 
that he has always had periumbilical cramping in waves 2 
minutes apart, lasting over 45 minutes after any type of food 
intake, but especially severe after intake of greasy or spicy 
food.  He also indicated that these symptoms had not worsened 
since his open traditional cholecystectomy for stones 
performed a decade before.  The veteran noted that he did not 
take any medication for his diarrhea, although he had one to 
three mushy stools per day without evidence of gross blood or 
explosive bowel movements (except with the ingestion of 
greasy or spicy foods).  He experienced abdominal cramping, 
mild nausea but no vomiting and complained of chronic fatigue 
and weakness.  

On physical examination, Dr. F.S. detected a percussed, 
normal-sized liver.  The liver edge was not palpable.  
Laboratory testing revealed negative results for hepatitis B 
surface antigen and antibody.  Based on these data, Dr. F.S. 
diagnosed the veteran with microvesicular steatotic chronic 
hepatitis with plasma cell inflation, moderately active 
(grade 3) with increased septal fibrosis with architectural 
distortion (stage 3).  He further stated that it was unclear 
whether he could associate the veteran's abdominal cramping 
with his hepatitis.  

In his May 2004 NOD, the veteran indicated that he 
experiences extreme fatigue, nausea, vomiting and dizziness 
which he asserted were residuals of hepatitis.

An August 2005 private medical report by Dr. C.S. indicates 
that the veteran had an abnormal liver function test, which 
revealed fatty infiltration of the liver but no cirrhosis.  

Another August 2005 and a November 2005 private medical note 
indicate that the veteran had diarrhea and nausea.  A 
December 2005 private medical report by Dr. J.D. indicates 
that the veteran has a normal liver.  

At his August 2006 Travel Board hearing, the veteran 
testified that he had nausea but no vomiting.  Hearing 
Transcript at 4.  He further stated that he generally does 
not have a loss of appetite, and if at all, it occurs only 
"[s]ometimes, but very, very seldom."  Hearing Transcript 
at 4.  The veteran conveyed that in terms of recreation and 
shopping activities, he very seldom does anything and also 
that he could not find a job.  Hearing Transcript at 5, 6.   

The Board determines that the evidence of record 
preponderates against the veteran's claim for an initial 
compensable rating for his service-connected hepatitis.  The 
Board notes that the veteran stated in his May 2004 NOD that 
he experiences fatigue, testified in August 2006 that he has 
nausea but no vomiting, and has also indicated that he 
experiences diarrhea.  However, the record does not reflect 
that he has anorexia or incapacitating episodes severe enough 
to require bed rest and treatment by a physician and 
manifested by arthralgia and right upper quadrant pain, as 
would typify a 10 percent evaluation for this disorder.  It 
is worth noting, also, that even were the veteran to qualify 
for the next higher rating of 10 percent under Diagnostic 
Code 7345, he could not receive additional compensation, as 
he already is rated at 10 percent for his hiatal hernia under 
Diagnostic Code 7346; as noted above, 38 C.F.R. § 4.114 
prohibits a combined rating for disabilities rated under 
these two Codes.  The Board further comments that the 
evidence of record does not suggest that the veteran 
experiences near-constant debilitating symptoms, weight loss 
or other indicia of malnutrition, hepatomegaly, dietary 
restriction or continuous medication, or incapacitating 
episodes lasting from 4 to 6 weeks in a 12-month period, as 
would be required for higher ratings of 100 percent, 60 
percent 40 percent or 20 percent.  Accordingly, the Board 
denies his claim.    

The Board acknowledges the veteran's contention about the 
symptoms associated with his diagnosed hepatitis.  As a 
layperson, however, he is not competent to provide a medical 
opinion about whether certain physical manifestations are 
caused by his hepatitis.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  While the veteran is certainly competent to describe 
these symptoms, without an indication in the record that he 
has had the relevant medical training, he is not competent to 
provide an opinion on whether an etiological relationship 
exists between those symptoms and his service-connected 
hepatitis.  As a result, his own assertions are not probative 
to the critical issue in this case of whether the veteran's 
service-connected hepatitis warrants an initial compensable 
rating.  



Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disability has necessitated frequent hospitalizations beyond 
that contemplated by the rating schedule or has caused marked 
interference with employment.  While the Board comments that 
Dr. M.R.H. in August 2003 stated that the veteran had 
developed significant medical problems that have affected his 
capacity to work as well as his quality of life, she made no 
specific reference to the veteran's service-connected 
hepatitis as a cause of such impairment.  Thus, in the 
absence of such evidence, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating for his disability pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for service-connected 
microvesicular steatotic chronic hepatitis with plasma cell 
inflation is not warranted. 
  

REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's right eye disability 
claim.  38 C.F.R. § 19.9 (2006).  A summation of the relevant 
evidence is set forth below.  


a. Factual Background
The veteran's June 1961 Report of Medical Examination for 
Enlistment contains a normal clinical evaluation of the eyes.  
In the accompanying Report of Medical History, the veteran 
indicated that he had not had any previous or current eye 
trouble.

A June 1963 service medical record reflects that the veteran 
received treatment for a foreign object, namely trash, in his 
right eye.  He stated that his eye had been bothering him 
since the previous night.  The clinician diagnosed the 
veteran with viral kerato conjunctivitis. 

The May 1965 Report of Medical Examination for Separation 
contains a normal clinical assessment of the eyes.  The 
companion Report of Medical History indicates that the 
veteran had not had any eye trouble.

The May 1966 Report of Medical Examination for Reenlistment 
reflects a normal clinical evaluation of the eye, and in his 
May 1966 Report of Medical History for Reenlistment, the 
veteran indicated that he had not had any eye trouble.

A June 1970 Report of Medical Examination (periodic) 
discloses a normal clinical evaluation of the eyes.  A May 
1971 Optometric Examination Report indicates that the veteran 
has watering of the eyes with a notation of "allergic," and 
a June 1972 Clinical Record indicates that the veteran's eyes 
were assessed as being within normal limits.  

The December 1973 Report of Medical Examination for 
Separation reflects a normal assessment of the eyes, and the 
accompanying Report of Medical History bears no indication of 
any eye trouble.

In April 1985 Dr. E.A.M. assessed the veteran for allergies.  
The veteran stated that his conjunctivae perennially would 
burn, itch and stay red, with symptoms becoming worse during 
the spring.  He had no tearing.  

On physical examination, Dr. E.A.M. observed that the 
veteran's external otitis media (EOMs) were intact and that 
his conjunctivae were slightly injected.  Based on this 
assessment, the physician diagnosed the veteran with 
perennial allergic rhinitis and conjunctivitis.  He offered 
no opinion as to the cause or origin of these maladies.  

In September 1995 the veteran submitted to a VA examination 
by Dr. H.B.  A physical examination of the eyes revealed 
normal fields of vision, and his extraocular movements and 
fundoscopic were normal.  This record bears no indication of 
a right eye disability, to include kerato conjunctivitis.  

A May 1999 VA examination report contains a normal assessment 
of the veteran's conjunctiva and sclera.  

In September 2000, the veteran consulted with Dr. J.L.D., a 
private physician.  The veteran conveyed that he experienced 
blurry vision over the previous 15 years.  On physical 
examination, Dr. J.L.D. observed clear and white conjunctivae 
and the veteran's extraocular movements were intact.  Dr. 
J.L.D. diagnosed the veteran with early glaucoma.  

In a July 2003 correspondence by the veteran's private 
physician, Dr. E.N., stated that the veteran had undergone 
visual testing.  Dr. E.N. indicated that the veteran reported 
a history of intermittent visual disturbances and loss of 
peripheral field in the right eye, although provided no 
further detail about such claimed history.  A visual 
evaluation revealed some constriction of the peripheral field 
of the right eye, and Dr. E.N. recommended a carotid Doppler 
be performed to look for ischemic cause of the veteran's 
complaints.

In his May 2004 NOD, the veteran stated that Dr. E.N. had 
informed him on May 4, 2004 that he had tear duct damage and 
needed to use liquid eye daily to moisten the eye.

In the veteran's August 2004 substantive appeal, the veteran 
indicated that he had forwarded to VA all the evidence he had 
at that time to support his claim.

An April 2006 VA examination report conducted for the 
purposes of assessing the veteran's diagnosed diabetes 
mellitus contains a normal physical evaluation of the eyes.  

At his August 2006 Travel board hearing, the veteran 
testified that he had received treatment for conjunctivitis 
after service.  Hearing Transcript at 7.    

b. Discussion
The Board determines that further development of this claim 
is required.  The veteran's service medical records clearly 
disclose treatment for a right eye injury as well as an in-
service diagnosis of kerato conjunctivitis.  Another service 
medical record, dated May 1971, indicates that the veteran 
had watering of the eyes and contained a notation citing, 
"allergic."  An April 1985 post-service medical record 
likewise contains a diagnosis of perennial conjunctivitis, 
and the veteran recently, in his May 2004 NOD, conveyed that 
Dr. E.N. had informed him on May 4, 2002 that he had tear 
duct damage, but the record contains no medical report from 
that May 2004 visit.  Based on this collection of evidence, 
the Board concludes that the RO must attempt to acquire all 
recent treatment records for the right eye, to include any 
opinion or report by Dr. E.N. that discusses tear duct 
damage, and that the veteran must receive a VA examination to 
ascertain the current nature of the claimed right eye 
disability.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

		2.  The AMC/RO should make attempts to acquire any
		medical treatment records pertaining to the 
veteran's right
		eye, to include a May 4, 2004 medical report or any 
other 
        such reports by Dr. E.N. that might discuss tear 
duct damage 
        in the right eye or other right eye disabilities, 
to include 
        kerato conjunctivitis.

3. The veteran must be afforded an 
ophthalmologic VA examination for the 
purpose of determining the whether he has 
a current right eye disability, to 
include chronic kerato conjunctivitis or 
other chronic disability, and any tear 
duct damage, and if so, the current 
nature of such disability.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to determine 
whether the veteran currently has a right 
eye disability, to include chronic kerato 
conjunctivitis or tear duct damage.  If 
so, the clinician is requested to answer 
the following question:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that such a disability is causally 
related to the veteran's active 
service?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the claims remain denied, the AMC/RO 
should issue an appropriate SSOC and 
provide the veteran an opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).


This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


